UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



    James F. Johnson,

           Petitioner,
                  v.                                          Civil Action No. 12-0967 (JDB)
    Vincent C. Gray et al.,

           Respondents.




                                    MEMORANDUM OPINION

          In this action for a writ of mandamus brought pro se, petitioner, a District of Columbia

resident, was convicted in 1976 of “Carnal Statutory Rape” and other crimes following a jury

trial in the Superior Court of the District of Columbia. Pet. at 2; 1 see Fed. Resp’t’s Opp’n to

Pet’r’s Pro Se Pet. for Writ for Mandamus [Dkt. # 7], Ex. A. As a consequence, petitioner must

register for life as a sex offender under the District’s Sex Offender Registration Act of 1999

(“SORA”), codified at D.C. Code § 22-4001 et seq.. Resp’t’s Ex. B.

          Petitioner “challenges the . . . additional sentence . . ., which was not orally pronounced .

. . by the sentencing Judge during the 1976 sentencing phase,” but which “CSOSA authorities

pronounce[d] and mandated . . . as a condition of [petitioner’s] parole release in . . . 2004, nearly

. . . 30 years after the [imposition of] [his] sentence . . . .” Pet. at 2. Presumably, petitioner


1
  This action was initiated by petitioner’s submission captioned: “Motion for Federal Writ of
Error Coram Nobis or in the Alternative Writ for Mandamus to Order Dismissal/ Removals from
the District of Columbia and Federal Sex Offenders Registration Petitioner Challenge the Sex
Offender Registration Mandate Only!” Since petitioner is not challenging a judgment of this
Court, the document is construed as a petition seeking mandamus relief. See Black’s Law
Dictionary (9th ed. 2009) (defining coram nobis as “[a] writ of error directed to a court for review
of its own judgment and predicated on alleged errors of fact”).

                                                    1
seeks an order to compel the Court Services and Offender Supervision Agency (“CSOSA”), a

federal agency, see D.C. Code § 24-133, to relieve him of SORA’s reporting requirement. Id.

Since petitioner has not shown his entitlement to mandamus relief, the Court will deny his

petition.

        Under the mandamus statute, 28 U.S.C. § 1361, a court is empowered to grant injunctive

relief only if “(1) the plaintiff has a clear right to relief; (2) the defendant has a clear duty to act;

and (3) there is no other adequate remedy available to plaintiff.” Fornaro v. James, 416 F.3d 63,

69 (D.C. Cir. 2005) (quoting Power v. Barnhart, 292 F.3d 781, 784 (D.C. Cir.2002)); accord In

re Medicare Reimbursement Litig., 414 F.3d 7, 10 (D.C. Cir. 2005). “[I]f there is no clear and

compelling duty under the statute as interpreted, the district court must dismiss the action.” In re

Cheney, 406 F.3d 723, 729 (D.C. Cir. 2005) (en banc). Even if the petitioner satisfies all three

elements, whether the extraordinary remedy of mandamus should issue is discretionary. Id.

      Petitioner has failed to demonstrate the requirements for mandamus relief, and he has

utilized – albeit unsuccessfully -- an adequate remedy under D.C. Code § 22-4004 available to

him in Superior Court. See Resp’t’s Ex. C (Johnson v. CSOSA, No. F-33483-76 (Super. Ct. Sept.

27, 2004) (denying petitioner’s motion “challenging his status as a sex offender under the

[SORA]”)); Anderson v. Holder, 647 F.3d 1165, 1170 (D.C. Cir. 2011) (discussing the SORA’s

remedial scheme); cf. Charles v. Chandler, 180 F.3d 753, 756-58 (6th Cir. 1999) (unfavorable

outcome alone does not render remedy inadequate under habeas statute’s savings clause) (citing

cases). Hence, the Court finds no basis for granting mandamus relief.

        Petitioner also contends that the application of SORA’s reporting requirement to him

violates the Constitution’s ex post facto proscription. Pet. at 4-5. But the District of Columbia

Circuit in addressing the same argument petitioner advances here has “conclude[d] that . . .



                                                    2
SORA's registration requirement does not violate the Ex Post Facto Clause.” Anderson, 647

F.3d at 1169. The D.C. Circuit was “persuaded that the [District of Columbia] Council intended

to [and did] create a regulatory scheme that is civil and nonpunitive,” and, thus, not subject to ex

post facto analysis. Id. (internal quotation marks omitted); see Collins v. Youngblood, 497 U.S.

37, 42-43 (1990) (“ ‘[A]ny statute . . . which makes more burdensome the punishment for any

crime, after its commission . . . is prohibited as ex post facto.’ ”) (quoting Beazell v. Ohio, 269

U.S. 167, 169-70 (1925)). Hence, to the extent that petitioner is seeking injunctive relief based

on a constitutional violation, the Court finds that he has not stated a cognizable claim.

       For the foregoing reasons, the Court will deny the petition for a writ of mandamus and

dismiss the case. A separate Order accompanies this Memorandum Opinion.



                                               ____________s/________________
                                                      JOHN D. BATES
DATE: November 14, 2012                          United States District Judge




                                                  3